Citation Nr: 1235566	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  12-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 21, 2010, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted the Veteran's claim for tinnitus, and assigned a 10 percent disability rating effective April 21, 2010, the date of the Veteran's claim.  The Veteran timely perfected an appeal as to the assigned effective date.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. On April 21, 2010, the RO received the Veteran's application seeking service connection for bilateral hearing loss, for which a claim for tinnitus was inferred.  There is no document in the claims file prior to this date that can be construed as a claim, formal or informal, for service connection for this disability.

2. In October 2010, the RO granted service connection for tinnitus and assigned a 10 percent rating effective April 21, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to April 21, 2010, for the award of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155. 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veteran's Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326 (2011); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In a June 2010 letter, the RO informed the Veteran of the evidence necessary to substantiate his claim for service connection, as well as the evidence that VA would obtain and the evidence that the Veteran was responsible to provide.  Notice regarding effective dates and the assignment of disability ratings was also provided in this letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for his service-connected tinnitus arises from the Veteran's disagreement with the date initially assigned following the grant of service connection.  The Board notes that in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that once a service-connection claim is granted, the claim is substantiated and further notice as to the effective date and rating elements is not required.  Therefore, in this case, as entitlement to service connection for tinnitus has already been granted by the RO, and the Veteran is now seeking the assignment of an effective date for the award of service connection earlier than that assigned by the RO, further notice regarding effective dates is not required.  Id.; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist in development, the Veteran's service treatment records and private medical records have been associated with the file, and the Veteran was provided a VA examination in connection with his initial service connection claim.  In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

Relevant law and regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  If the grant is based on a claim which has been finally denied and subsequently reopened by the receipt of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q), (r) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Analysis

The RO has assigned an effective date of April 21, 2010, for the award of service connection for tinnitus, based on VA's receipt of the Veteran's service connection claim on that date.  The Veteran seeks the assignment of an earlier effective date, contending that the it should be concurrent with his discharge date, which was July 19, 1952.  See Notice of Disagreement dated January 6, 2011.

Based upon a complete review of the evidence on file, and for the reasons discussed below, the Board finds that the currently assigned effective date of April 21, 2010, is the earliest effective date assignable for service connection for tinnitus as a matter of law.

As discussed above, the assignment of an effective date for service connection is generally governed by the date of VA's receipt of a claim for benefits.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The Board's inquiry thus is limited by operation of law to whether a claim of entitlement to service connection was filed prior to the Veteran's April 2010 claim.   

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . .  The indication need not be express or highly detailed; it must only reasonably raise the issue.").

The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for tinnitus prior to the claim received on April 21, 2010.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Indeed, the Veteran has not filed any correspondence with VA since May 1955, which pertained to outpatient dental care.  See Letter dated June 6, 1955.  

The Board acknowledges the Veteran's statements alleging continuity of symptoms since discharge.  See, e.g., VA Form 9 dated July 25, 2012.  To some extent, it appears the Veteran is raising an argument based on equity, in that he contends that his tinnitus manifested well before the date of his claim, and he should be compensated therefor.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  The Board has decided this issue based on application of this law to the pertinent facts.  

That the Veteran filed an Application for Compensation in March 1955, in which he sought service connection for Meniere's disease, does not alter the analysis.  See Application for Compensation or Pension received March 4, 1955.  Although Meniere's disease is defined as "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth, " DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 546 (31st ed. 2007), that claim was denied in April 1955.  Even if the Veteran's claim for Meniere's can be interpreted as a claim for tinnitus, the Veteran did not appeal it before it became final.  As discussed above, the effective date of an award based on a claim reopened after final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011).  

In summary, based on the evidence of record, the Board finds the evidence of record is against the claim for entitlement to an effective date earlier than April 21, 2010, for the award of service connection for tinnitus.  The date of receipt of the Veteran's service connection claim, as explained above, was April 21, 2010.  There was no earlier claim, formal or informal, pending.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to an effective date prior to April 21, 2010, for the award of service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


